Citation Nr: 0944532	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for residuals of a 
cerebral concussion, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to 
December 1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota, (hereinafter RO).  


FINDINGS OF FACT

1.  Residuals of a cerebral concussion do not result in 
cognitive dysfunction or severe incomplete paralysis of the 
trigeminal nerve.   

2.  Residuals of a cerebral concussion equate with a level of 
severity of 0 with respect to the memory, attention, 
concentration, executive functions facet as well as the 
judgment, social interaction, orientation, motor activity, 
neurobehavioral effects, and visual spatial orientation 
facets; residuals of a cerebral concussion  result in a level 
of severity of 1 with respect to the subjective symptoms 
facet.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a cerebral concussion are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.214a, 
Diagnostic Code (DC) 8045 in effect prior to and after 
October 23, 2008.   
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by a letter dated in July 2008 which contained 
the pertinent criteria for rating the disability at issue 
prior to recent regulatory changes and the June 2009 
supplemental statement of the case which included the recent 
regulatory changes.  This latter document was issued, in 
part, in response to a request from the Veteran's 
representative for consideration under the new regulations.  
By virtue of such a request, it may be concluded the Veteran 
has actual knowledge of the criteria for an increased rating 
under the new regulations, rendering harmless any notice 
error in this regard.  

With respect to the duty to assist, the service treatment 
reports, VA and private clinical and examination reports, and 
reports from a June 2009 VA examination that reflect 
consideration of the amended criteria for rating traumatic 
brain injuries (hereinafter TBI) have been obtained.  As 
there is no indication that there are additional records that 
need to be obtained that would assist in the adjudication of 
the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

The schedular criteria by which traumatic brain injuries are 
rated were changed during the pendency of the Veteran's 
appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These 
changes were made effective from October 23, 2008, and for 
claims filed on and after that date.  However, although the 
Veteran's claim was filed prior to that date, claimants such 
as the appellant in the instant case whose residuals of TBI 
were rated by VA under a prior provision of 38 C.F.R. § 
4.124a, Diagnostic Code 8045 will be permitted to request 
review under the new criteria, irrespective of whether his or 
her disability has worsened since the last review or whether 
VA receives any additional evidence.  Such a request was made 
by the Veteran through his representative in a statement 
received in March 2009.  

Where a law or regulation (particularly pertaining to the 
Rating Schedule) changes after a claim has been filed, but 
before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  The effective date rule established by 38 U.S.C.A. § 
5110(g) (West 2002), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  The Veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period before and after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).  Therefore, adjudication of the Veteran's claim 
of entitlement to an increased rating for residuals of a 
cerebral concussion must include consideration of both the 
old and the new criteria. 

Under the old criteria for rating brain disease due to trauma 
under DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., was rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints of brain disease due to trauma such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma were rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating was not to be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 were not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

Moderate disability due to incomplete paralysis of the fifth 
(trigeminal) cranial nerve warrants a 10 percent rating.  An 
increased (30 percent) rating requires severe disability due 
to incomplete paralysis of the trigeminal nerve.  
38 C.F.R. § 4.124a, DC 8205.   

The new criteria are set out below:

There are three main areas of dysfunction that may 
result from TBI and have profound effects on 
functioning:  cognitive (which is common in varying 
degrees after TBI), emotional/behavioral, and 
physical.  Each of these areas of dysfunction may 
require evaluation.

Cognitive impairment is defined as decreased 
memory, concentration, attention, and executive 
functions of the brain.  Executive functions are 
goal setting, speed of information processing, 
planning, organizing, prioritizing, self-
monitoring, problem solving, judgment, decision 
making, spontaneity, and flexibility in changing 
actions when they are not productive.  Not all of 
these brain functions may be affected in a given 
individual with cognitive impairment, and some 
functions may be affected more severely than 
others.  In a given individual, symptoms may 
fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled 
"Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI 
or may be associated with cognitive impairment or 
other areas of dysfunction.  Evaluate subjective 
symptoms that are residuals of TBI, whether or not 
they are part of cognitive impairment, under the 
subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  
However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under 
another diagnostic code, such as migraine headache 
or Menieres disease, even if that diagnosis is 
based on subjective symptoms, rather than under the 
"Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 
4.130 (Schedule of ratings--mental disorders) when 
there is a diagnosis of a mental disorder.  When 
there is no diagnosis of a mental disorder, 
evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified."

Evaluate physical (including neurological) 
dysfunction based on the following list, under an 
appropriate diagnostic code:  Motor and sensory 
dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; 
loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and 
other communication difficulties, including aphasia 
and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve 
dysfunctions; autonomic nerve dysfunctions; and 
endocrine dysfunctions.

The preceding list of types of physical dysfunction 
does not encompass all possible residuals of TBI.  
For residuals not listed here that are reported on 
an examination, evaluate under the most appropriate 
diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, 
and combine under § 4.25 the evaluations for each 
separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise 
Classified" table will be considered the evaluation 
for a single condition for purposes of combining 
with other disability evaluations.

Consider the need for special monthly compensation 
for such problems as loss of use of an extremity, 
certain sensory impairments, erectile dysfunction, 
the need for aid and attendance (including for 
protection from hazards or dangers incident to the 
daily environment due to cognitive impairment), 
being housebound, etc.

Evaluation of Cognitive Impairment and Subjective 
Symptoms:  The table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified" contains 10 important facets 
of TBI related to cognitive impairment and 
subjective symptoms.  It provides criteria for 
levels of impairment for each facet, as 
appropriate, ranging from 0 to 3, and a 5th level, 
the highest level of impairment, labeled "total."  
However, not every facet has every level of 
severity.  The Consciousness facet, for example, 
does not provide for an impairment level other than 
"total," since any level of impaired consciousness 
would be totally disabling. Assign a 100-percent 
evaluation if "total" is the level of evaluation 
for one or more facets.  If no facet is evaluated 
as "total," assign the overall percentage 
evaluation based on the level of the highest facet 
as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 
percent; and 3 = 70 percent.  For example, assign a 
70 percent evaluation if 3 is the highest level of 
evaluation for any facet.

Note (1):  There may be an overlap of 
manifestations of conditions evaluated under the 
table titled "Evaluation Of Cognitive Impairment 
And Other Residuals Of TBI Not Otherwise 
Classified'" with manifestations of a combined 
mental or neurologic or other physical disorder 
that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more 
than one evaluation based on the same 
manifestations.  If the manifestations of two or 
more conditions cannot be clearly separated, assign 
a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of 
overall impaired functioning due to both 
conditions. However, if the manifestations are 
clearly separable, assign a separate evaluation for 
each condition.

Note (2):  Symptoms listed as examples at certain 
evaluation levels in the table are only examples 
and are not symptoms that must be present in order 
to assign a particular evaluation.

Note (3):  "Instrumental activities of daily 
living" refers to activities other than self-care 
that are needed for independent living, such as 
meal preparation, doing housework and other chores, 
shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a 
telephone.  These activities are distinguished from 
"Activities of daily living," which refers to basic 
self-care and includes bathing or showering, 
dressing, eating, getting in or out of bed or a 
chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and 
"severe" TBI, which may appear in medical records, 
refer to a classification of TBI made at, or close 
to, the time of injury rather than to the current 
level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 
8045.

Note (5):  A Veteran whose residuals of TBI are 
rated under a version of § 4.124a, diagnostic code 
8045, in effect before October 23, 2008 may request 
review under diagnostic code 8045, irrespective of 
whether his or her disability has worsened since 
the last review.  VA will review that Veteran's 
disability rating to determine whether the Veteran 
may be entitled to a higher disability rating under 
diagnostic code 8045.  A request for review 
pursuant to this note will be treated as a claim 
for an increased rating for purposes of determining 
the effective date of an increased rating awarded 
as a result of such review; however, in no case 
will the award be effective before October 23, 
2008.  For the purposes of determining the 
effective date of an increased rating awarded as a 
result of such review, VA will apply 38 C.F.R. 
§ 3.114, if applicable.  

The rating schedule for evaluating cognitive impairment and 
other residues of traumatic brain injury not otherwise 
classified is set out below:  

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI 
NOT OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of TBI not 
otherwise classified:

Memory, attention, concentration, executive functions:

Level of impairment 	Criteria 

0 	No complaints of impairment of memory, 
attention, concentration, or executive 
functions.

1 	A complaint of mild loss of memory (such 
as having difficulty following a 
conversation, recalling recent 
conversations, remembering names of new 
acquaintances, or finding words, or often 
misplacing items), attention, 
concentration, or executive functions, 
but without objective evidence on 
testing.

2 	Objective evidence on testing of mild 
impairment of memory, attention, 
concentration, or executive functions 
resulting in mild functional impairment.

3 	Objective evidence on testing of moderate 
impairment of memory, attention, 
concentration, or executive functions 
resulting in moderate functional 
impairment.

Total 	Objective evidence on testing of severe 
impairment of memory, attention, 
concentration, or executive functions 
resulting in severe functional 
impairment. Judgment 0 Normal.

Judgment:

Level of impairment 	Criteria 

1  	Mildly impaired judgment.  For complex or 
unfamiliar decisions, occasionally unable 
to identify, understand, and weigh the 
alternatives, understand the consequences 
of choices, and make a reasonable 
decision.

2 	Moderately impaired judgment.  For 
complex or unfamiliar decisions, usually 
unable to identify, understand, and weigh 
the alternatives, understand the 
consequences of choices, and make a 
reasonable decision, although has little 
difficulty with simple decisions.

3 	Moderately severely impaired judgment.  
For even routine and familiar decisions, 
occasionally unable to identify, 
understand, and weigh the alternatives, 
understand the consequences of choices, 
and make a reasonable decision.

Total 	Severely impaired judgment.  For even 
routine and familiar decisions, usually 
unable to identify, understand, and weigh 
the alternatives, understand the 
consequences of choices, and make a 
reasonable decision.  For example, unable 
to determine appropriate clothing for 
current weather conditions or judge when 
to avoid dangerous situations or 
activities.  Social interaction 0 Social 
interaction is routinely appropriate.



Social Interaction:

1 				Social interaction is occasionally 
inappropriate.

2 				Social interaction is frequently 
inappropriate.

3 				Social interaction is inappropriate most 
or all of the
				time.

Orientation:

0 				Always oriented to person, time, place, 
and situation.

1 	Occasionally disoriented to one of the 
four aspects (person, time, place, 
situation) of orientation.

2 	Occasionally disoriented to two of the 
four aspects (person, time, place, 
situation) of orientation or often 
disoriented to one aspect of orientation.

3 				Often disoriented to two or more of the 
four aspects					(person, time, place, 
situation) of orientation.

Total 	Consistently disoriented to two or more 
of the four aspects (person, time, place, 
situation) of orientation. 

Motor activity (with intact motor and sensory system):

0 	Motor activity normal.

1 	Motor activity normal most of the time, 
but mildly slowed at times due to apraxia 
(inability to perform previously learned 
motor activities, despite normal motor 
function).

2 	Motor activity mildly decreased or with 
moderate slowing due to apraxia.

3  				Motor activity moderately decreased due 
to apraxia.

Total 	Motor activity severely decreased due to 
apraxia.  Visual spatial orientation. 

Visual spatial orientation:

1 	Mildly impaired.  Occasionally gets lost 
in unfamiliar surroundings, has 
difficulty reading maps or following 
directions.  Is able to use assistive 
devices such as GPS (global positioning 
system).

2 	Moderately impaired.  Usually gets lost 
in unfamiliar surroundings, has 
difficulty reading maps, following 
directions, and judging distance.  Has 
difficulty using assistive devices such 
as GPS.  

3 	Moderately severely impaired.  Gets lost 
even in familiar surroundings, unable to 
use assistive devices such as GPS.  

Total 	Severely impaired.  May be unable to 
touch or name own body parts when asked 
by the examiner, identify the relative 
position in space of two different 
objects, or find the way from one room to 
another in a familiar environment. 




Subjective symptoms:

0 	Subjective symptoms that do not interfere 
with work; instrumental activities of 
daily living; or work, family, or other 
close relationships.  Examples are: mild 
or occasional headaches, mild anxiety.

1 	Three or more subjective symptoms that 
mildly interfere with work; instrumental 
activities of daily living; or work, 
family, or other close relationships.  
Examples of findings that might be seen 
at this level of impairment are: 
intermittent dizziness, daily mild to 
moderate headaches, tinnitus, frequent 
insomnia, hypersensitivity to sound, 
hypersensitivity to light.

2  	Three or more subjective symptoms that 
moderately interfere with work; 
instrumental activities of daily living; 
or work, family, or other close 
relationships. Examples of findings that 
might be seen at this level of impairment 
are: marked fatigability, blurred or 
double vision, headaches requiring rest 
periods during most days. 

Neurobehavioral effects: 

0 	One or more neurobehavioral effects that 
do not interfere with workplace 
interaction or social interaction.  
Examples of neurobehavioral effects are: 
Irritability, impulsivity, 
unpredictability, lack of motivation, 
verbal aggression, physical aggression, 
belligerence, apathy, lack of empathy, 
moodiness, lack of cooperation, 
inflexibility, and impaired awareness of 
disability.  Any of these effects may 
range from slight to severe, although 
verbal and physical aggression are likely 
to have a more serious impact on 
workplace interaction and social 
interaction than some of the other 
effects.

1 	One or more neurobehavioral effects that 
occasionally interfere with workplace 
interaction, social interaction, or both 
but do not preclude them.

2 	One or more neurobehavioral effects that 
frequently interfere with workplace 
interaction, social interaction, or both 
but do not preclude them.

3 	One or more neurobehavioral effects that 
interfere with or preclude workplace 
interaction, social interaction, or both 
on most days or that occasionally require 
supervision for safety of self or others. 


Communication:

0	Able to communicate by spoken and written 
language (expressive communication), and 
to comprehend spoken and written 
language.

1 	Comprehension or expression, or both, of 
either spoken language or written 
language is only occasionally impaired.  
Can communicate complex ideas.

2 	Inability to communicate either by spoken 
language, written language, or both, more 
than occasionally but less than half of 
the time, or to comprehend spoken 
language, written language, or both, more 
than occasionally but less than half of 
the time.  Can generally communicate 
complex ideas.

3 	Inability to communicate either by spoken 
language, written language, or both, at 
least half of the time but not all of the 
time, or to comprehend spoken language, 
written language, or both, at least half 
of the time but not all of the time.  May 
rely on gestures or other alternative 
modes of communication.  Able to 
communicate basic needs.

Total 	Complete inability to communicate either 
by spoken language, written language, or 
both, or to comprehend spoken language, 
written language, or both. Unable to 
communicate basic needs. Consciousness 
Total Persistently altered state of 
consciousness, such as vegetative state, 
minimally responsive state, coma. 

Consciousness

Total	Persistently altered state of 
consciousness, such as vegetative state, 
minimally responsive state, coma.

38 C.F.R. § 4.124a (effective October 23, 2008).

With the above criteria in mind, the relevant facts will be 
summarized.  The Veteran was in a automobile accident during 
service in June 1969 with residuals described on reports from 
a September 1970 VA examination as including a cerebral 
concussion with defective vision in the right eye which was 
said to have been resolving at that time.  By rating action 
dated in October 1970, service connection was established for 
a cerebral concussion with right trigeminal neuropathy.  A 10 
percent rating was assigned under DCs 8045-8205, and this 
rating has been continued until the present time.  

Pertinent evidence of record includes reports from a VA 
neuropsychological assessment completed in March 2005 that 
revealed significant deficits in reading, spelling and 
generating words which the examiner stated suggested organic 
degeneration in the left perisylvian region.  The diagnostic 
possibilities were said to include a slowly progressive 
aphasia or primary progressive aphasia.  The examiner said it 
would also be important to rule out a left hemisphere 
neoplasm or stroke that might account for these deficits.  
She also noted that the remote TBI with loss of consciousness 
during service in 1969 associated with residual 
encephelomalacia in regions of the brain associated with the 
observed deficits as a possible cause of these deficits, but 
found such a cause to be "less likely . . . given his report 
of minimal cognitive sequelae and good recovery from the TBI 
years ago."  

Additional evidence includes reports from a June 2005 VA MRI 
of the brain that showed no evidence of intracranial 
pathology.  Reports from a July 2005 VA examination showed 
the Veteran denying headaches, seizures or a history of 
strokes or seizures.  He professed that his biggest concern 
was having had a progressive inability to read or write for 
the previous ten years.  The Veteran denied having any 
difficulty with vision or balance and denied any weakness of 
his arms or legs or sensory problems such as numbness, 
tingling or a pins and needles sensation.  He also denied 
problems with slurred speech, unusual mood changes or 
irritability, depression, or anxiety.  The Veteran did 
describe some problems with word finding and short term 
memory loss and problems with concentration.  The examiner 
noted the Veteran was independent in the activities of daily 
life.  

The physical examination in July 2005 showed the cranial 
nerves to be grossly intact with the exception of the fact 
that the Veteran could see but could not read even with his 
glasses.  Also shown were normal coordination and gait and a 
normal motor and sensory examination.  The deep tendon 
reflexes were normal and symmetric.  The assessment included 
a TBI with a longstanding deficit in the sense of smell and a 
more recent onset of progressive decline in the ability to 
spell and read with short term memory problems as reported by 
the Veteran's wife.   

A neuropsychological reassessment of the Veteran was 
conducted in August 2006. at which time deficits were shown 
in reading, spelling and generating words suggestive of 
organic dysfunction involving the left perisylvian region.  
Diagnoses to rule out included a slowly progressive aphasia 
without generalized dementia or primary progressive aphasia 
in an early clinical form of frontotemporal dementia.  The 
examiner noted that the relatively stable pattern of scores 
compared to 18 months previously, particularly on measures of 
executive functioning and recent memory, argued against a 
conclusion of more generalized brain dysfunction.  She stated 
that she could not render an opinion as to whether the 
Veteran's loss of the ability to read and write were 
etiologically related to service-connected concussion 
residuals without resorting to mere speculation, and that the 
etiology of the Veteran's cognitive symptoms "may never be 
known."  

The Veteran was afforded another VA examination in May 2007 
with the Veteran reporting difficulty with writing and 
memorizing numbers.  The Veteran's wife said the Veteran's 
reading problems began approximately four years previously.  
The Veteran denied having any problems watching television or 
understanding the visual or auditory data therein.  He also 
denied any problems with his hands or legs and said his 
memory was intact.  The physical examination findings 
included normal higher cognitive functioning and normal 
language and memory.  The veteran had some problems with 
reading certain words.  Gait, sensation and motor functioning 
were normal.  

The RO obtained an opinion from a VA psychiatrist in November 
2007 addressing the matter of whether the Veteran's cognitive 
problems were the result of service-connected concussion 
residuals.  She noted that the June 1967 pre-induction 
examination showed the Veteran reporting that he was a poor 
reader and writer and that the June 2005 MRI that showed no 
evidence of intracranial pathology and concluded that it was 
less likely than not that the Veteran's cognitive problems 
were the result of service connected concussion residuals.  
 
In July 2008, the Veteran was seen with his wife by a private 
neurologist, who indicated that he had reviewed "over 100 
pages of VA records" pertaining to the Veteran's clinical 
history.  Following a review of this evidence and examination 
of the Veteran, the neurologist rendered an opinion that 
included the following: 

Furthermore, I cannot think of any 
possible mechanism whereby a head injury, 
even as severe [as] one as this patient 
sounds to have suffered, could result in 
a progressive decline in function, 
especially a decline in function that 
developed years, maybe even decades, 
after the initial injury.  In short, I 
don't think that there is an organic 
explanation for the constellation of 
symptoms that this patient suggests or 
the clinical course that he suggests.  

The Veteran was afforded a VA TBI examination in June 2009 
that included consideration of the revised criteria.  The 
examiner noted that the Veteran had been diagnosed with 
Primary Progressive Aphasia was not the result of the TBI 
sustained in service.  The examiner found no objective 
symptoms of neurological disease, and specifically noted that 
there were no seizures and that the Veteran had no focal 
weakness or paralysis, balance or mobility problems, or bowel 
or bladder problems.  She also found no mood problems or 
problems with memory, attention, concentration or executive 
functioning.  The Veteran displayed no problems with judgment 
and his social interaction was normal.  He was oriented to 
three spheres and had no problems with spatial orientation.  

Subjective symptoms were said to include headaches, sleep 
problems, and hypersensitivity to light with the Veteran 
denying any sensory changes, dizziness, fatigue, malaise or 
problems with taste, smell or sexual performance.  The 
Veteran was said to have one neurobehavioral effect of TBI; 
namely, a lack of empathy, but to have no other 
neurobehavioral effects to include irritability, 
restlessness, impulsivity, unpredictably, lack of motivation, 
verbal or physical aggression, belligerence, apathy, 
moodiness, lack of cooperation, inflexibility, or impaired 
awareness of disability  The examiner also found that there 
were no visual problems and that motor functioning, 
sensation, reflexes, and visual-spatial orientation were 
normal.  She concluded that there were no residual signs or 
symptoms of TBI.  

At the hearing before the undersigned and in written 
assertions presented by and on behalf of the Veteran, it has 
been asserted that the Veteran's cognitive impairments are 
the result of the service connected concussion residuals.  
Emphasis in this regard has been placed on the August 2006 VA 
neuropsychology assessment noting that one of the diagnoses 
to rule out was a slowly progressive aphasia associated with 
"frontotemporal dementia."  As the service connected 
disability was said by the Veteran's representative to have 
involved the "frontal" bones of the mandible and maxilla, 
it is asserted that there must be an etiologic relationship 
between the Veteran's aphasia and the injury to the 
"frontal" region of the brain.  However, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007 (lay testimony is 
competent to establish the presence of observable 
symptomatology).  

With respect to the examiner's finding of a possibility of 
aphasia associated with frontotemporal dementia in August 
2006, she nonetheless could not state whether the Veteran's 
cognitive problems were related to his service connected 
concussion residuals without resorting to speculation, and 
the assessment of VA examiners in March 2005 and November 
2007 and a private examiner in July 2008 was that it was less 
likely than not that the Veteran's cognitive problems were 
related to his service connected concussion.  While the July 
2005 VA examination appeared to link the Veteran's cognitive 
problems to his TBI, no rationale was provided for this 
opinion, whereas the negative VA and private medical opinions 
were fully explained and supported by objective findings, to 
include those contained in the claims file such as the report 
from the Veteran prior to induction that he had difficulty 
with reading and writing, the fact that the evidence showed a 
good post concussion recovery and several decade interval 
after service before reported symptoms, and the June 2005 MRI 
findings of no cranial pathology.  As such, the Board finds 
that to the extent the assertions submitted by and on behalf 
of the Veteran linking the Veteran's cognitive problems to 
service connected concussion residuals could even be 
considered "competent," the probative value of such 
assertions are overcome by the weight of the objective 
clinical evidence as set forth above.   

Applying first the old criteria to the facts summarized 
above, there is no evidence that the Veteran has multi-
infarct dementia as a result of the cerebral concussion.  As 
such, a rating in excess of 10 percent is not assignable 
under the old criteria for purely subjective complaints 
codified at DC 8045.  As an increased rating for neurological 
disability under the old criteria required severe disability 
due to incomplete paralysis of the trigeminal nerve, and the 
VA examinations above have demonstrated no objective 
neurological disability and normal sensation and motor 
functioning, increased compensation cannot be assigned for 
purely neurological disability under the old criteria with 
application of 38 C.F.R. § 4.124a, DC 8205.   

With respect to application of the new criteria, as the 
reports from the February 2009 VA TBI examination reflected 
no complaints or findings contemplated by the memory, 
attention, concentration and executive facet or the judgment, 
orientation, motor activity, visual spatial orientation and 
communication facets, a level of severity of "0" must be 
assigned for each facet.  There was one neurobehavioral  
effect shown at the February 2009 VA TBI examination, but as 
there was no evidence that the Veteran's TBI resulted in a 
neurobehavioral effect that interfered with social or 
workplace interaction, a level of severity of "0" must also 
be assigned for the neurobehavioral effect facet.  As 
subjective symptoms were said to include headaches, sleep 
problems, and hypersensitivity to light, a level of severity 
of "1" is for assignment for these symptoms based on the 
fact there are three or more subjective symptoms of TBI 
demonstrated that may mildly interfere with work, 
instrumental activities of daily living, or work, family, or 
other close relationships.  As increased compensation cannot 
be assigned under the new criteria unless there is a severity 
level of "2" in any of the categories of TBI set forth 
under the new criteria, a rating in excess of 10 percent for 
the residuals of a concussion cannot be assigned under the 
new criteria.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 10 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

The Veteran has asserted, including in sworn testimony to the 
undersigned in September 2009, that a much more debilitating 
condition due to his service connected disability exists than 
was demonstrated by the evidence cited above, and the Board 
fully respects the Veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim 
must be denied.  Finally, in reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claim for an increased rating for residuals of a cerebral 
concussion, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

Entitlement to an increased rating for residuals of a 
cerebral concussion is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


